Name: Commission Regulation (EEC) No 1078/83 of 3 May 1983 amending Regulation (EEC) No 989/83 introducing a countervailing charge on courgettes originating in Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 117/ 12 Official Journal of the European Communities 4. 5. 83 COMMISSION REGULATION (EEC) No 1078/83 of 3 May 1983 amending Regulation (EEC) No 989/83 introducing a countervailing charge on courgettes originating in Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1738/82 (2), and in particular the first subparagraph of Article 27 (2) thereof, Whereas Regulation (EEC) No 989/83 (3) introduced a countervailing charge on courgettes originating in Spain ; Whereas Article 26 ( 1 ) of Regulation (EEC) No 1035/72 laid down the conditions under which a charge introduced in application of Article 25 of that Regulation is amended ; whereas, if these conditions are taken into consideration, the countervailing charge on the import of courgettes originating in Spain must be altered ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 The amount ' 15,47 ECU' appearing in Article 1 of Regulation (EEC) No 989/83 is replaced by the amount ' 19,29 ECU'. Article 2 This Regulation shall enter into force on 4 May 1983. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 May 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 118 , 20 . 5. 1972, p. 1 . (2) OJ No L 190, 1 . 7. 1982, p. 7. (3) OJ No L 110, 27 . 4. 1983, p. 24 .